Bloodworth, J.
This case is controlled by the ruling in Singer Mfg. Co. v. Walker, 77 Ga. 649, which is as follows: “Where a case was tried before a justice of the peace, and from the judgment rendered by him the defendant appealed to a jury in that court, if, upon the call of the ease for trial upon the appeal, the defendant did not appear, it was error for the justice for that reason to dismiss the appeal. An appeal is a de novo investigation, and should not be dismissed because of the absence of the defendant.” See also Davenport v. Puett, 4 Ga. App. 83 (60 S. E. 1031).

Judgment reversed.


Broyles, C. J., and Luke, J., concur.